t c memo united_states tax_court indeck energy services inc and subsidiaries petitioners v commissioner of internal revenue respondent michael p and maya polsky petitioners v commissioner of internal revenue respondent docket nos filed date thomas c borders james l malone iii and david j duez for petitioners indeck energy services inc and subsidiaries ronald a stein for petitioners michael p and maya polsky jan ef lamartine and robert little for respondent memorandum findings_of_fact and opinion gale judge by separate notices of deficiency respondent determined the following deficiencies and penalties with respect to petitioners' federal income taxes indeck energy services inc and subsidiaries docket no penalty year deficiency sec_6662 a fye dollar_figure dollar_figure fyfe big_number big_number fye big_number big_number michael p and maya polsky docket no penalty year deficiency sec_6662 a cy dollar_figure dollar_figure these cases were consolidated for trial briefing and opinion after concessions we must decide the following issues whether dollar_figure of a dollar_figure settlement payment made by petitioner indeck energy services inc indeck to petitioner michael p polsky mr polsky on date constitutes interest deductible by indeck and recognizable as ordinary_income by petitioners michael p and maya polsky in their respective taxable years ended in or instead is part of the purchase_price for shares of indeck stock sold by mr polsky to indeck and - - whether petitioners indeck energy services inc and subsidiaries or petitioners michael p and maya polsky are liable for accuracy-related_penalties under sec_6662 for their respective taxable years ended in unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact background some of the facts have been stipulated and are so found the stipulation of facts and first supplemental stipulation of facts together with the exhibits attached thereto are incorporated herein by this reference petitioners michael p and maya polsky the polskys resided in northbrook illinois at the time their petition was filed indeck is the common parent of an affiliated_group_of_corporations making a consolidated_return indeck’s principal office was located in buffalo grove illinois at the time its petition was filed prior to and during the year in issue indeck was engaged in the power supply business principally through cogeneration the simultaneous generation of electricity and another form of useful thermal energy such as steam from the same fuel source q4e- mr polsky was hired to serve as president of the indeck energy services division of indeck power equipment co indeck power in date by indeck power’s president gerald r forsythe indeck power’s indeck energy services division was subsegquently incorporated as petitioner indeck in mr polsky became its president in agreements covering employment and purchase sale of indeck stock on date mr polsky and indeck executed an employment agreement employment agreement and a shareholders’ agreement shareholders’ agreement both retroactive to date the employment agreement provided that indeck would employ mr polsky for years ie until date the employment agreement further conferred upon mr polsky salary bonuses and additional compensation measured as a percentage of indeck’s net profits as well as certain stock_options and deferred_compensation rights that entitled him to acquire up to percent of indeck’s outstanding shares of common_stock the shareholders’ agreement restricted the sale of any indeck shares acquired by mr polsky providing in general that mr polsky was required to sell and indeck to purchase such shares in the event that mr polsky’s employment with indeck were terminated under prescribed conditions including voluntary or involuntary ' indeck power was also a signatory to the shareholders’ agreement - termination during the 7-year term of employment provided in the employment agreement and thereafter while the employment agreement provided for mr polsky’s employment by indeck for years until date it further entitled indeck in its sole discretion to terminate mr polsky’s employment after years in prescribed circumstances ’ specifically under paragraph c of the employment agreement indeck was entitled to terminate the agreement with days’ notice if as of the fourth anniversary of the effective date of the agreement indeck had a negative net_worth of dollar_figure or more as determined from its audited statements for the previous fiscal years ended date and the shareholders’ agreement which incorporated and cross-- referenced the employment agreement provided that mr polsky was required to sell and indeck required to purchase any indeck shares owned by mr polsky in the event of the involuntary termination of his employment after years pursuant to paragraph c of the employment agreement the shareholders’ agreement further provided that the price to be paid_by indeck in these circumstances was an amount equal to the greater of under the employment agreement indeck could otherwise terminate mr polsky’s employment at any point during the 7-year term with days’ notice in the event he failed or refused to faithfully or diligently perform the provisions of this agreement -- - percent of the net_book_value per share as of the last day of the month preceding the date of the notice of termination or the highest purchase_price offered in all bona_fide third-party offers to purchase percent of indeck’s total voting_stock received within year from the date of employment termination the shareholders’ agreement further provided that the closing date for the purchase of mr polsky’s shares was to occur within months of the date of termination at which time indeck was to pay mr polsky percent of the purchase_price with the remaining percent to be paid equally over four annual installments with interest on the unpaid balance at a rate equal to the applicable_federal_rate as defined in sec_1274 d hereafter the federal funds rate for purposes of setting the purchase_price of mr polsky’s shares by means of third-party offers the shareholders’ agreement authorized mr polsky to solicit offers to purchase indeck’s shares and required indeck to provide reasonable assistance in connection with the solicitations the employment agreement provided that any controversy or claim arising out of the agreement was required to be settled by arbitration the shareholders’ agreement provided that in addition to any other remedies available to the parties thereto any controversy concerning the right or obligation to purchase or - j- sell mr polsky’s shares was enforceable in a court of equity by a decree of specific performance termination of mr polsky on date gerald r forsythe chairman of the board_of indeck notified mr polsky by letter that his employment with indeck would terminate on date in accordance with paragraph c of the employment agreement on the ground that indeck’s negative net_worth exceeded dollar_figure as of date shortly thereafter mr polsky and mr forsythe met regarding the termination letter and the possibility of renegotiating the terms of mr polsky’s employment when mr polsky did not accede to terms of a new agreement he received a letter on date advising that his employment with indeck would terminate on date mr polsky’s employment with indeck did terminate on that date at that time mr polsky held of indeck’s issued and outstanding shares of common_stock dispute concerning payment for mr polsky’s indeck stock mr polsky commenced an arbitration proceeding against indeck on date in the arbitration mr polsky sought an award of compensatory_damages for breach of the employment agreement including the amount he would have received in salary bonuses and percentage compensation as well as the value to which his indeck shares would have appreciated by june - the expiration of his term of employment under the employment agreement mr polsky also began soliciting potential purchasers for indeck’s outstanding_stock in an attempt to set a value for his shares under the third-party offer provisions of the shareholders’ agreement as a result of mr polsky’s efforts on date powerlink corp powerlink the subsidiary of a private utility holding_company with assets of dollar_figure billion offered to purchase all of indeck’s outstanding shares from its shareholders at a price of dollar_figure million per share subject_to certain contingencies and a due diligence financial review powerlink revised its offer to dollar_figure per share ina letter to indeck received on date after indeck’s board_of directors reviewed powerlink’s offer mr forsythe wrote to powerlink on date stating that shareholders owning more than percent of indeck’s outstanding common_stock had advised the board that they were unwilling to sell their shares on date powerlink advised mr polsky by letter that its offer to purchase indeck’s outstanding shares had not been accepted and had expired as a result of further efforts by mr polsky cms generation co cms generation the subsidiary of a private utility company with dollar_figure billion in assets made an offer on date to purchase the outstanding_stock of indeck for dollar_figure million subject - to a due diligence financial review on date mr forsythe acting on behalf of indeck advised cms generation by letter that indeck’s obligation to cooperate with mr polsky under the shareholders’ agreement had expired and that as a shareholder he was not interested in selling his shares of indeck stock proceedings in the arbitration action brought by mr polsky had commenced in date and continued until date mr polsky filed a post-arbitration brief in date in which he contended that indeck owed him the value of his shares as of the date expiration of his employment term under the employment agreement mr polsky further contended that the shares would have appreciated to a present_value of dollar_figure million at that time due to anticipated revenues from existing cogeneration contracts held by indeck alternatively mr polsky argued that the date powerlink offer of dollar_figure per share set a floor but not a ceiling on the damages to which he was entitled with respect to his indeck stock the date cms generation offer of dollar_figure million or dollar_figure per share was not presented to the arbitrator in response indeck argued that the arbitrator lacked jurisdiction with respect to the value or sale of mr polsky’s shares at a meeting in date indeck’s board_of directors was advised by company counsel that if mr polsky’s termination were found to be wrongful he had no obligation to sell his shares to indeck until the date expiration of his term of employment under the employment agreement while the arbitrator’s decision was pending indeck by letter dated date advised mr polsky of indeck’s position that for purposes of the shareholders’ agreement’s terms governing the purchase_price payable for mr polsky’s shares no bona_fide offers for indeck’s stock had been received within the requisite l-year period following the termination of his employment consequently indeck advised under the shareholders’ agreement mr polsky was deemed to have offered and indeck was entitled to purchase mr polsky’s indeck shares for a purchase_price determined under the net_book_value method provided in the shareholders’ agreement indeck further took the position that the purchase_price under that method was zero in light of the negative book_value of indeck’s shares as of date on date the arbitrator issued an award in which he concluded that the termination of mr polsky was in violation of the terms of the employment agreement and awarded mr polsky dollar_figure plus interest thereon pincite-percent per annum accruing from date until paid the award provided that the foregoing sum included damages and the value of thirty shares of the common_stock of indeck owned by - polsky although the arbitration award did not allocate the money damages between the damages for indeck’s breach of the employment agreement and the value of mr polsky’ sec_30 shares it elsewhere provided that seven additional shares of indeck stock with respect to which mr polsky’s claim of ownership was disputed had a value of dollar_figure per share the date date on which interest began to accrue under the arbitrator’s award was the date on which indeck had received the powerlink offer and the per share value assigned by the arbitrator to the seven disputed indeck shares was the price offered by powerlink on date mr polsky brought an action seeking confirmation of the arbitration award and entry of judgment thereon in the circuit_court of cook county illinois cook county lawsuit indeck’s filing in response sought to have the arbitration award vacated insofar as it required a payment of dollar_figure dollar_figure per share for mr polsky’ sec_30 shares of indeck stock on the grounds that the arbitrator lacked jurisdiction over that issue indeck did not contest the portion of the award relating to amounts indeck owed mr polsky in the alternative indeck sought to vacate the arbitration award insofar as it required immediate payment of the dollar_figure value assigned to mr polsky’s shares plus interest pincite percent from date rather than imposing the shareholders’ agreement’s terms permitting payment for mr polsky’s shares in five installments with interest at the federal funds rate -- for salary bonus and lost percentage compensation which indeck computed as dollar_figure on date the cook county circuit_court issued an order vacating the arbitration award insofar as it awarded dollar_figure to mr polsky with respect to hi sec_30 shares of indeck stock based on the court’s conclusion that the arbitrator exceeded his jurisdiction in making an award with respect to the stock the order confirmed the arbitration award insofar as it awarded damages based on the employment agreement and entered judgment in favor of mr polsky and against indeck in the amount of dollar_figure plus interest pincite-percent per annum on that amount until paid indeck paid mr polsky dollar_figure on date in satisfaction of the judgment entered in the cook county lawsuit mr polsky appealed the order in the cook county lawsuit insofar as it vacated the arbitration award and indeck cross-appealed these appeals remained pending during the ensuing years in which mr polsky pursued a different lawsuit against indeck in the circuit_court of lake county illinois lake county lawsuit the lake county lawsuit commenced by mr polsky on date against indeck and certain company directors indeck did not appeal the confirmation of that portion of the arbitration award that found its termination of mr polsky to be in violation of the employment agreement individually including mr forsythe sought damages for breach of the employment agreement and shareholders’ agreement as well as for tortious interference with contract and with prospective economic advantage in his complaint mr polsky again alleged that he was entitled to receive as damages the value to which his indeck shares would have appreciated by date the expiration of his term of employment under the employment agreement which damages he alleged were not less than dollar_figure million the complaint also alleged certain new theories of recovery not advanced in the arbitration proceedings these new theories incorporated the cms generation offer in addition to the powerlink offer and alleged that mr polsky was entitled to damages measured by the higher of the two offers the new grounds also included allegations that indeck and or its agents had refused to negotiate in good_faith with powerlink and cms generation and had created or altered documents in order to misrepresent the value of indeck’s shares the defendants made several counterclaims against mr polsky including claims that he breached the employment and shareholders’ agreements indeck’s counsel believed that indeck faced greater exposure in the lake county lawsuit than the cook county lawsuit settlement of the dispute from the filing of the original complaint in date until early date discovery and various pretrial proceedings were conducted in the lake county lawsuit trial commenced on date immediately following the first witness’s testimony the trial judge made the following observation to indeck’s trial counsel with respect to indeck’s obligation to give reasonable assistance under the shareholders’ agreement to potential purchasers of its stock solicited by mr polsky i’m not sure that this isn’t as a matter of law interference with the contract it just jumps out at the court that this may well be failure to give reasonable assistance as a matter of law based on the trial judge’s comments indeck’s trial counsel concluded that indeck’s strategy should be to seek settlement indeck and mr polsky’s counsel commenced settlement discussions on that day which continued on april on the afternoon of april counsel for indeck and mr polsky appeared before the court to describe the basis for their settlement indeck’s counsel described the settlement’s terms as requiring inter alia a payment by indeck to mr polsky of dollar_figure million on or before date followed by two additional payments of dollar_figure million each on date and respectively with interest accruing at the federal funds rate on the unpaid amounts the settlement was further described by indeck’s counsel as -- - revolving around the arbitration award that had been given to mr polsky and is essentially looked at as a dollar_figure million award with dollar_figure million of interest that was figured at a percent rate as reguired by the arbitrator x the settlement is basically a settlement of the arbitration and structured around the arbitration award and will include a dismissal of the pending appeal of the cook county lawsuit mr polsky’s counsel expressed agreement with the terms as outlined by indeck’s counsel and the court issued an order that day dismissing the case with prejudice and retaining jurisdiction to enforce the settlement written settlement agreement indeck’s counsel served as draftsman for a written_agreement to cover the terms of the settlement successive versions of a written_agreement were drafted or revised between april and date a draft prepared by indeck’s counsel and submitted to mr polsky’s counsel on or before date described the payment to be made for mr polsky’ sec_30 indeck shares as follows indeck agrees to purchase the thirty shares of stock for the price of dollar_figure per share for a total purchase_price of dollar_figure plus interest on the purchase_price at ten percent from date through date the draft further provided for payment of dollar_figure million at closing with the remainder payable in two equal annual installments with -- - interest on the unpaid portion to accrue at the federal funds rate tax counsel retained by mr polsky reviewed this draft and suggested the elimination of the phrase purchase_price as describing the dollar_figure amount and of the term_interest as describing the 10-percent amount instead the tax counsel recommended that both amounts be listed as components of the term price another draft prepared by indeck’s counsel and submitted to mr polsky’s counsel on may or described the payment as follows indeck agrees to purchase the thirty shares of stock for a price computed as follows i dollar_figure per share for a purchase_price of dollar_figure the purchase_price and an amount determined by ten percent per annum on the purchase_price of dollar_figure from date through date the interest as compared to the april draft this draft established purchase_price and interest as defined terms and applied purchase_price to the dollar_figure amount hereafter component and interest to the amount determined as 10-percent per annum thereon from date through date hereafter component like the april draft this draft also provided for a dollar_figure million payment at closing and two equal annual installments of the balance on which interest would accrue at the federal funds rate this draft also described the combined dollar total of components and as the total purchase_price and interest a later draft prepared by indeck’s counsel and submitted to mr polsky’s counsel on date described the payment as follows indeck agrees to purchase the thirty shares of stock for a price computed as follows i dollar_figure per share for a total of dollar_figure the purchase_price plus ii an amount determined by ten percent per annum on the purchase_price of dollar_figure from date through date for a total of dollar_figure plus an amount determined by interest on the amount in i at the federal funds rate between date and date for a total of dollar_figure the total purchase_price and interest of dollar_figure shall be paid at the closing as compared to the may draft this may draft eliminated the defined term_interest as applicable to component but the labeling of component i as purchase_price was preserved this draft also eliminated the provision for installment payments of amounts over dollar_figure million calling instead for full payment at closing with interest at the federal funds rate accruing on component i between april and date and such interest designated as a third component hereafter component the combined dollar total of components and was described as the total purchase_price and interest - - mr polsky’s counsel proposed the following edits to the description of the payment in the may draft additions underscored strikeouts lined through indeck agrees to purchase the thirty shares of stock for a price computed as follows purchase_price i dollar_figure per share for a total of dollar_figure the-ptrretease prtee plus an amount determined by ten percent per annum on the-purchase-price of dollar_figure the amount in i from date through date for a total of dollar_figure plus iii an amount determined by interest on the amount in at the federal funds rate between date and may for a total of dollar_figure the total purchase_price amd tmterest of dollar_figure shall be paid at the closing the changes proposed by mr polsky thus eliminated any characterization of the dollar_figure figure as purchase_price eliminated any characterization of the total settlement payment of dollar_figure as including interest and instead denominated the total of all components of the payment as purchase_price the foregoing changes proposed by mr polsky were accepted by indeck with a minor exception the language of the executed settlement agreement settlement agreement described the payment as follows indeck agrees to purchase the thirty shares of stock for a price computed as follows purchase_price i dollar_figure per share for a total of dollar_figure plus ii an amount determined by ten percent per annum on the the sole exception was indeck’s rejection of mr polsky’s proposal to change the end of the accrual_period for component from may to date amount in from date through date for a total of dollar_figure plus iii an amount determined by interest on the amount in i at the federal funds rate between date and date for a total of dollar_figure the total purchase_price of dollar_figure shall be paid at the closing motion to enforce settlement prior to the execution of the settlement agreement however mr polsky’s counsel notified indeck on date of his intent to present a motion to enforce settlement to the court in the lake county lawsuit in the written motion which contended that indeck was improperly refusing to pay interest it had agreed to pay between date and the closing date of the settlement mr polsky’s counsel described the contemplated settlement payment by indeck of dollar_figure as representing the total of the arbitrator’s value of the shares the arbitrator’s award of interest on that value up to date and interest on the arbitrator’s original value from date to date at the ‘federal rate’ on date mr polsky’s counsel argued his motion and the court ordered payment indeck and mr polsky thereupon executed the settlement agreement indeck paid dollar_figure to mr polsky and mr polsky relinquished control_over hi sec_30 shares of indeck return positions on its return for the fiscal_year ended date indeck claimed an interest_expense_deduction of dollar_figure ie equal to the rounded total of component ii dollar_figure and component iii dollar_figure as described in the settlement agreement the polskys on the other hand reported the entire dollar_figure settlement payment as proceeds from the sale of mr polsky’s indeck shares on their return as amended indeck did not issue a form 1099-int interest_income to mr polsky with respect to any portion of the settlement payment made pursuant to the settlement agreement notices of deficiency to prevent a whipsaw with respect to the proper tax treatment of the settlement payment respondent issued inconsistent notices of deficiency to the petitioners herein in indeck’s notice issued on date after an examination respondent determined that indeck was not entitled to an interest_deduction claimed with respect to dollar_figure’ of respondent is entitled to defend against inconsistent results by issuing inconsistent determinations see 108_tc_430 and each determination is entitled to the same presumption of correctness as if it had been issued separately see 66_tc_101 ryan v commissioner tcmemo_1998_ ’ the notice_of_deficiency issued to indeck disallowed an interest_deduction of dollar_figure while the notice issued to the continued - the settlement payment it paid in the polskys’ notice respondent determined that dollar_figure of the dollar_figure settlement payment reported in the polskys’ return as long- term capital_gain was instead interest_income in both notices respondent determined that the sec_6662 accuracy-related_penalty was applicable with respect to the taxable years ended in opinion indeck argues that the dollar_figure settlement payment consisted of a dollar_figure purchase_price for mr polsky’ sec_30 indeck shares and dollar_figure in deductible_interest because both the parties’ intent and the substance of the settlement agreement contemplated the payment of dollar_figure as interest to compensate mr polsky for the delay in receiving dollar_figure for his shares after date indeck further contends that the polskys are estopped from denying that the dollar_figure settlement payment includes interest under the doctrine_of judicial estoppel the polskys contend that the entire dollar_figure settlement payment constitutes the purchase_price for the shares based on the express allocation of the entire amount to purchase_price in the parties’ written_agreement and the absence of any indebtedness continued polskys recharacterized dollar_figure of long-term_capital_gain as interest_income since the latter figure is the appropriate rounding of the actual dollar_figure in dispute we use the latter figure throughout this opinion -- - within the meaning of sec_163 on which to base a claim of interest respondent after reviewing the evidence adduced at trial has abandoned the stakeholder position assumed in the notices and now argues on brief in support of the polskys’ position and against indeck’s on the grounds that the requisite indebtedness for purposes of an interest_deduction under sec_163 is lacking and that the substance of the parties’ agreement did not include interest for the reasons discussed below we agree with the polskys and respondent and hold that indeck has failed to show entitlement to an interest_deduction for any portion of the dollar_figure payment it made to mr polsky allocation in written_agreement indeck argues that dollar_figure of the settlement payment constitutes interest because indeck and mr polsky in substance agreed to an interest payment in that amount in settlement of their dispute in support indeck points to the settlement agreement’s description of the settlement payment in components that correspond to the arbitrator’s dollar_figure value for the deductions are a matter of legislative grace and indeck bears the burden_of_proof with respect to the interest_deduction at issue in its case rule a 503_us_79 sec_7491 shifting the burden_of_proof to the commissioner in certain circumstances is not applicable here because the examination of indeck’s return commenced prior to date see internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_726 - - shares and the arbitrator’s award of interest pincite-percent per annum on dollar_figure commencing date indeck further cites mr polsky’s attorneys’ representations to the lake county circuit court---which occurred after the parties reached agreement on the final language of the settlement agreement--to the effect that the settlement included the arbitrator’s award of interest pincite percent from date on dollar_figure indeck contends that in the settlement agreement the parties in substance agreed that mr polsky should receive the arbitrator’s dollar_figure valuation for the shares that he should have received this amount on date and that consequently he should receive the arbitrator’s award of 10-percent interest from that date as compensation_for the delay in payment ’ indeck’s contentions regarding the substance of the parties’ agreement cannot be reconciled with the settlement agreement contrary to indeck’s contentions the written terms of the settlement agreement allocate the entire dollar_figure payment to the purchase_price of the shares as a party to the settlement agreement indeck may not offer an interpretation of the written as indeck puts it on brief under the settlement mr polsky was being paid for his stock dollar_figure per share ie dollar_figure plus interest from the date it was agreed that such payment for his stock should have been made to him ie date thus indeck argues the portion of the settlement payment exceeding dollar_figure was paid to mr polsky as compensation_for indeck ’s use of the money due polsky from date through date 1ie the closing date of the settlement agreement and is therefore interest -- - agreement at variance with its clear terms except by adducing strong_proof that the terms of the written instrument do not reflect the actual intentions of the contracting parties 762_f2d_580 7th cir affg tcmemo_1984_68 76_tc_239 if the written instrument is ambiguous indeck need offer only proof that satisfies a ‘preponderance of the evidence’ standard to show the parties’ true intentions kreider v commissioner supra pincite quoting major v commissioner supra pincite while the settlement agreement’s allocation of the entire payment to purchase_price is on its face explicit and unambiguous an argument exists that an ambiguity regarding any provision for interest is created by the settlement agreement’s definition of component as an amount equal to a percentage per annum of a stated sum over a designated period and its definition of component as an amount equal to interest at the sec_1274 rate on the same sum over a designated period it is unnecessary for us to decide whether the settlement agreement is ambiguous however because even under the lesser preponderance_of_the_evidence standard of proof indeck has not persuaded us that the parties to the settlement agreement intended any portion of the settlement payment as interest to the contrary the extrinsic evidence demonstrates - - that the parties actually agreed to allocate the entire payment to purchase_price the attorneys who negotiated the terms of the settlement agreement on behalf of indeck and mr polsky testified that interest was and was not intended respectively we found their testimony self-serving and accord it little weight far more reliable and ultimately persuasive with respect to the parties’ intent are the contemporaneous draft versions of the settlement agreement that circulated between them during the negotiations covering the agreement ’ as documented in greater detail in our fact findings indeck’s attorneys as drafters of the settlement agreement attempted in various drafts to characterize component e the amount egqual to percent per annum on dollar_figure from date through date as interest and or to distinguish it from purchase_price mr polsky’s attorneys specifically rejected these efforts and proposed language that deleted any reference to interest in respect of component and instead described both components we also find it unnecessary to rely on the testimony of mr polsky in making our findings regarding the intentions of the parties to the settlement agreement given the probative value of the draft versions of the settlement agreement in this regard indeck sought to introduce evidence at trial concerning mr polsky’s compliance with certain other federal and state_income_tax obligations in an effort to impugn his credibility we ruled such evidence inadmissable under rule of the federal rules of evidence - - ii and iii as part of the purchase_price mr polsky’s attorneys prevailed on this point resulting in a final version of the settlement agreement that expressly allocates components and to purchase_price defines purchase_price as the sum of components and i111 not merely as component i ie the dollar_figure amount as indeck had initially sought and does not anywhere describe component as interest as indeck had initially sought indeck’s attorneys’ failed efforts to denominate component as interest or component as the purchase_price and mr polsky’s attorneys’ success in the face of these efforts in having components and iii labeled as purchase_price together convince us that indeck and mr polsky were fully cognizant of the allocation negotiated it and ultimately agreed that the allocation of the settlement payment would be made entirely to purchase_price moreover indeck never issued a form 1099-int to mr polsky with respect to the dollar_figure it claims was intended as interest the explanation offered by indeck’s chief financial officer to the effect that the failure was a result of oversight is unconvincing given the magnitude of the payment and its circumstances a plausible inference from the failure is that ‘ as used in the settlement agreement component iii consisted of an amount equal to interest at the federal funds rate on dollar_figure between apr and date -- p7 - indeck having agreed in the written settlement agreement to allocate the entire settlement payment to purchase_price had doubts that the parties had agreed to a payment of dollar_figure of interest overall the extrinsic evidence persuades us that indeck and mr polsky agreed to allocate the entire dollar_figure settlement payment to purchase_price notwithstanding any ambiguity concerning interest that might exist within the four corners of the settlement agreement accordingly we reject indeck’s claim herein that dollar_figure of the settlement payment was actually intended as interest by the parties to the settlement agreement although indeck may have preferred an allocation of this amount to interest as the drafts of the agreement prepared by its attorneys suggest mr polsky objected and prevailed the parties’ final written_agreement allocated the entire payment to purchase_price where there is an express allocation in a settlement agreement of a settlement payment that allocation is generally respected for tax purposes if the agreement was entered into by the parties in an adversarial context at arm’s length and in good_faith 105_tc_396 affd 121_f3d_393 8th cir 102_tc_116 affd in part and revd in part 70_f3d_34 5th cir however to be respected the allocation must reflect the - - reality of the settlement and the court must discern based on w5 all the facts and circumstances surrounding the settlement in lieu of what the settlement amount was paid robinson v commissioner supra pincite see also bagley v commissioner supra pincite it is beyond dispute that indeck and mr polsky entered the settlement agreement in an adversarial context at arm’s length the parties were tax adverse with respect to the characterization of any portion of the settlement payment as interest versus purchase_price as indeck’s ability to deduct the payment and mr polsky’s recognition of it as ordinary or capital income depended upon such characterization as outlined in our previous discussion of the evolution of the written terms of their agreement the effort by indeck’s attorneys to label the dollar_figure portion of the settlement payment as purchase_price and the remainder as interest and mr polsky’s attorneys’ rejection of those efforts and successful proffer of language denominating the entire payment as purchase_price convince us that the parties considered the allocation and agreed to an allocation of the entire payment to purchase_price thus the allocation was the product of arm’s-length adversarial negotiations that leaves the question of whether the allocation reflected the reality or substance of the parties’ agreement indeck - - contends that the agreement in substance was for a purchase_price of dollar_figure for the shares plus dollar_figure of interest to compensate for the post-date delay in payment indeck’s contention is based in part on the settlement agreement’s description of the settlement payment in components that correspond to the arbitrator’s dollar_figure value for the shares and his award of 10-percent interest on that amount commencing date indeck also points to representations by mr polsky’s attorneys to the lake county circuit_court in connection with the settlement describing the settlement payment as including interest pincite percent from date on dollar_figure which occurred after agreement had been reached on the language in the settlement agreement allocating the entire payment to purchase_price it is obvious that the settlement agreement was modeled in substantial part on the arbitrator’s value for the shares and his award of interest the question remains however whether the parties’ use of the arbitration award as a model indicates that they in substance agreed on a purchase_price of dollar_figure for the shares plus dollar_figure in interest or simply a purchase_price equal to the total of the foregoing as the settlement agreement allocation indicates indeck argues that the parties’ use of the arbitrator’s award as a model for the settlement payment and mr polsky’s -- - attorney’s representations to the lake county circuit_court that the settlement payment included the arbitrator’s award of interest demonstrate that the parties agreed in substance that mr polsky was entitled to receive dollar_figure on date and therefore was further entitled to dollar_figure in interest to compensate him for the delay in payment of dollar_figure we disagree it does not necessarily follow from the parties’ use of the arbitrator’s award to arrive at a settlement figure that they agreed to pay interest an inference equally consistent with their use of the arbitrator’s award is the proposition that mr polsky agreed to settle the dispute by selling his shares for the figure derived by employing the fiction that the arbitrator’s award covering the shares had been confirmed and had not been paid this latter inference is likewise consistent with mr polsky’s attorneys’ representations to the lake county circuit_court their use of the term_interest could be interpreted as a reference to the formula employed in reaching the agreed upon figure for settling the dispute based on the facts and circumstances surrounding the settlement as outlined below we conclude that the substance of the parties’ agreement is consistent with a purchase_price of dollar_figure for the shares as the written allocation in the settlement agreement provides - - we note first that in the settlement agreement the parties were not just settling the cook county lawsuit ie the pending appeal of the arbitrator’s award of dollar_figure for the shares they were also settling the lake county lawsuit in which mr polsky had advanced claims of considerably higher values for his shares the claims for a higher value for the indeck shares in the lake county lawsuit were based inter alia i on mr polsky’s theory that he was entitled to the shares’ value as of date due to his wrongful termination’ which value he estimated to be dollar_figure million and ii on the higher of the third-party offers for indeck’s stock namely the cms generation offer of dollar_figure per share or dollar_figure million for mr polsky’ sec_30 shares which had not been presented to the arbitrator ’ second the settlement was prompted by developments in the lake county lawsuit not the cook county lawsuit settlement discussions were initiated by indeck when the presiding judge in the lake county lawsuit after hearing the first witness’s testimony expressed his view that indeck may have failed as a matter of law to meet its obligations to mr polsky under the in this regard it bears noting that the portion of the arbitrator’s award finding that mr polsky’s termination had been in violation of the terms of the employment agreement was confirmed by the cook county circuit_court and that portion of the decision was not appealed by indeck ‘3 one of indeck’s own attorneys testified herein that indeck’s exposure in the lake county lawsuit was significantly greater than in the cook county lawsuit - -- shareholders’ agreement thus we believe the settlement could be expected to reflect indeck’s exposure in the lake county lawsuit to the higher share values asserted there by mr polsky as compared to the dollar_figure per share value awarded by the arbitrator and on appeal in the cook county lawsuit moreover a plausible inference if indeck had failed to give reasonable assistance as the judge in the lake county lawsuit opined would be that indeck’s failure to cooperate had tainted the third-party offer process and depressed the offer prices of powerlink and cms generation it would follow that the dollar_figure value for the shares awarded by the arbitrator was too low in any event we are persuaded that in practical terms mr polsky was ina superior bargaining position in the settlement negotiations suggesting that he could obtain a value for his shares reflecting the higher claims advanced in the lake county lawsuit rather than the dollar_figure awarded by the arbitrator based on the powerlink offer in addition nowhere in his pleadings in the lake county lawsuit did mr polsky claim entitlement to percent per annum interest on dollar_figure commencing date based on the foregoing we are persuaded that in the settlement mr polsky was well positioned to obtain a dollar_figure purchase_price for his shares and in substance did so and that the arbitrator’s award served merely as a formula for arriving at - - that purchase_price the parties’ use of that formula was not tantamount to an agreement to pay dollar_figure for the shares and the remainder as interest accordingly the facts and circumstances surrounding the settlement do not suggest that the parties’ allocation fails to reflect the reality of their agreement see 105_tc_396 robinson v commissioner 102_tc_1161 in support of its position that the written allocation of the entire payment to purchase_price should be ignored indeck cites 154_f3d_1 1st cir affg tcmemo_1997_528 99_f3d_20 1st cir affg tcmemo_1995_378 and 59_tc_107 cases where the courts disregarded the absence of an allocation to interest in written settlement agreements or a court order and instead found that a portion of the payment included interest_income to the payee indeck’s case is easily distinguishable we note first that the payor and payee in rozpad delaney and smith were not tax adverse regarding the characterization of any portion of the payment as interest also the taxpayers in rozpad and delaney indeck also cites 100_tc_124 affd without published opinion 25_f3d_1048 6th cir but we believe that case is of marginal relevance in kovacs the issue was not whether interest formed some portion of a payment but whether amounts conceded to be interest should be treated as part of the damages received on account of personal injury and therefore excludable from income under sec_104 - -- were seeking to uphold the written terms of their settlement agreement indeck seeks to disregard the written terms to which it agreed bringing the principles of 762_f2d_580 7th cir into play more fundamentally with respect to rozpad and delaney the relationship between an appealable verdict and a closely proximate settlement thereof as existed in those cases does not obtain in indeck’s case in rozpad and delaney settlements were reached during the appeal period for verdicts obtained by the taxpayers the settlement agreements did not allocate any portion of the settlement payments to interest though the verdicts had included substantial interest components in each case the court sustained the commissioner’s determination that the settlement payment contained interest in the same proportion that the interest awarded in the verdict bore to the total amount awarded in the verdict notwithstanding the absence of any allocation to interest in the written settlement agreement the straightforward causal relationship between the verdict and settlement in rozpad and delaney is not present in the instant case between the arbitrator’s award and the settlement agreement the settlement agreement was prompted by developments in the lake county lawsuit not the pending appeal of the arbitrator’s award in the cook county lawsuit the settlement agreement was not a compromise of the arbitrator’s award for a -- - lesser amount under the settlement agreement the value of the arbitrator’s award was essentially paid in full instead of merely compromising the arbitrator’s award the settlement agreement settled a broader array of claims for significantly higher share values advanced by mr polsky in the lake county lawsuit although the cook county lawsuit was also dismissed as part of the settlement agreement this feature was incidental to the primary focus of the settlement which was to resolve indeck’s exposure in the lake county lawsuit consequently the arbitrator’s award is not analogous to the appealable verdicts in rozpad and delaney and provides no basis for disregarding the written allocation between purchase_price and interest provided in the settlement agreement smith v commissioner supra is likewise not persuasive authority for indeck’s treatment of the disputed amounts as interest smith concerned a situation where the parties’ written settlement agreement stated that the settlement payment included interest but a court order implementing the settlement did not providing the taxpayer-payee with his opportunity to argue that the payment did not include interest based on the settlement agreement’s written terms covering interest the taxpayer’s entitlement to interest under state law in connection with the condemnation that was the subject of the settlement and the state government payor’s documentation showing it intended to pay - - interest we concluded that interest had been received by the taxpayer no comparable situation exists in indeck’s case mr polsky was not entitled to interest under a statute and the settlement agreement specifically negates any contractual entitlement requirement of indebtedness we also agree with respondent and the polskys that the disputed dollar_figure portion of the settlement payment cannot constitute interest deductible under sec_163 by indeck because there was no indebtedness within the meaning of that section in order for an amount to constitute interest deductible under sec_163 it must have been paid_or_accrued on indebtedness midkiff v commissioner 96_tc_724 affd sub nom 992_f2d_226 9th cir 60_tc_872 affd 514_f2d_1209 8th cir 47_tc_689 affd 409_f2d_1361 6th cir kaempfer v commissioner tcmemo_1992_19 indebtedness for this purpose is an existing unconditional and legally enforceable obligation for the payment of a principal sum 56_tc_951 see also midkiff v commissioner supra pincite jordan v commissioner supra pincite williams v commissioner supra pincite in addition the amount - - of the indebtedness must have been fixed as of the date the purported interest began to accrue midkiff v commissioner supra pincite see also 83_f3d_649 4th cir revg on other grounds kingstowne v commissioner tcmemo_1994_630 indeck contends that this amount is deductible_interest because the parties to the settlement agreement intended it as such namely as compensation to mr polsky for the delay in receiving payment for his shares between date and date indeck further argues that the statutory requirement of indebtedness is satisfied because indeck had an unconditional obligation under the shareholders’ agreement to purchase mr polsky’s shares at a price determined by third-party offers and this obligation was confirmed by the arbitrator’s decision requiring indeck to purchase mr polsky’s shares at the powerlink offer price ie dollar_figure as of date the date powerlink’s offer was received with 10-percent interest until payment in full we conclude that the disputed dollar_figure portion of the settlement payment is not interest for purposes of sec_163 a because it was not paid on indebtedness--that is it was not paid with respect to an existing legally enforceable obligation for the payment of a principal sum nor was the amount of the -- - obligation fixed as of the date the purported interest began to accrue indeck had no existing legally enforceable obligation to pay a discernible sum for mr polsky’s shares prior to date the date by which closing was to occur under the settlement agreement indeck urges that it had an unconditional obligation to purchase mr polsky’s shares under the shareholders’ agreement as a result of his involuntary termination at a price determined by the highest bona_fide offer received for indeck’s outstanding shares within one year of the termination but the shareholders’ agreement’s formula for setting the purchase_price of mr polsky’s shares was far too indefinite to give rise to indebtedness the terms of the shareholders’ agreement allowed indeck to contend that the third- party offers obtained by mr polsky to set the price were not bona_fide as indeck in fact contended during the period that the purported indebtedness gave rise to interest for his part mr polsky contended that under the combined terms of the employment and shareholders’ agreements the price to be paid for his shares should be measured as of the expiration of his term of employment in short upon mr polsky’s termination the parties vigorously disputed the terms of indeck’s obligation to purchase mr polsky’s shares - - their dispute first went to arbitration in a proceeding initiated by mr polsky in date mr polsky contended inter alia that because his termination had been wrongful he was entitled to the value of his shares as of the date expiration of his employment term under the employment agreement ’ at which time the shares would have appreciated to dollar_figure million in present_value terms he claimed alternatively mr polsky claimed that the dollar_figure per share powerlink offer set a floor but not a ceiling on the value of his shares in response indeck took the position that the arbitrator lacked jurisdiction to consider the value or sale of mr polsky’s shares then by letter dated date indeck took the position that since no bona_fide offers for its stock had been received within the year following mr polsky’s termination the price for his shares should be set under the net ' mr polsky’s position was far from frivolous as indeck’s own counsel advised its board_of directors in date that if mr polsky’s termination were found to be wrongful he had no obligation to sell his shares to indeck until the date expiration of his term of employment under the employment agreement mr polsky’s position and the advice given by indeck’s attorney were apparently based on the fact that the shareholders’ agreement’s provisions governing indeck’s purchase of mr polsky’s shares in the event of his involuntary termination presupposed a termination effected in accordance with the provisions of the employment agreement mr polsky contended that his termination violated the employment agreement and the arbitrator subsequently agreed the portion of the arbitration award covering damages for wrongful termination was confirmed and not appealed by indeck - - book_value method provided in the shareholders’ agreement under that method indeck advised it owed mr polsky zero for the shares in sum given the circumstances of mr polsky’s termination the timing and amount of indeck’s obligation with respect to the purchase of mr polsky’s shares was unclear under the shareholders’ agreement and vigorously disputed the arbitrator issued an award on date in which he concluded that indeck had wrongfully terminated mr polsky and that indeck must pay damages of dollar_figure plus dollar_figure' dollar_figure per share for mr polsky’ sec_30 shares of indeck with interest pincite percent per annum commencing date it is apparent and the parties herein do not dispute that the arbitrator based his dollar_figure per-share value and his interest commencement_date on the powerlink offer which was made in that amount and received on that date thus the principal_amount of dollar_figure payable as of date represents the arbitrator’s determination of indeck’s obligation to mr polsky presumably on the grounds that the powerlink offer was bona_fide and within the 1-year period following termination ‘ although the arbitrator’s award stated the monetary damages only as an aggregate total of dollar_figure the parties herein do not dispute that this total represented dollar_figure for mr polsky’ sec_30 shares given that the arbitrator valued seven other indeck shares not at issue herein at dollar_figure per share - al --- triggering indeck’s obligation under the shareholders’ agreement to purchase mr polsky’s shares at the powerlink offer price while the arbitration award contained a fixed amount anda due_date for indeck’s obligation this portion of the award never became legally enforceable when mr polsky sought to have the award confirmed the cook county circuit_court on indeck’s motion vacated the award insofar as it covered the indeck shares on the grounds that the arbitrator lacked jurisdiction ’ ‘7 it bears noting that in setting the obligation’s due_date at date and the interest rate pincite percent the arbitrator went outside of indeed contradicted the terms of the shareholders’ agreement the shareholders’ agreement provided that the closing date for the purchase of mr polsky’s shares need not occur until months after his termination_date which would have been date that only percent of the purchase_price need be paid on that date and that the remainder could be paid in periodic installments bearing interest at the rate provided in sec_1274 thus to the extent indeck claims it had an unconditional obligation based on the shareholders’ agreement to pay mr polsky dollar_figure on date that claim is inaccurate the date due_date as well as the requirement that the entire balance be paid on that date arose entirely from the arbitrator’s date interpretation of indeck’s obligation the arbitration award does not indicate whether the arbitrator’s determination to impose a more onerous due_date and payment terms than those provided in the shareholders’ agreement was based upon his conclusion that mr polsky’s termination was in violation of the employment agreement thereby voiding the payment schedule provided in the shareholders’ agreement under illinois law an award in arbitration does not become an enforceable judgment until it has been confirmed by a circuit_court of that state ill comp stat confirmation may not occur until days after delivery of the award to each party during which time a party may make application to the court to have the award vacated or continued - -- the order in the cook county lawsuit vacating this portion of the arbitration award remained on appeal until indeck and mr polsky agreed as part of the settlement agreement to dismiss the appeal two months after the arbitration award was vacated mr polsky commenced the lake county lawsuit wherein he maintained his contention that due to his wrongful termination he was owed the value of his shares as of date ie not the value determined by third-party offers received during the year following his date termination he claimed the amount due him for his shares under this theory was not less than dollar_figure million moreover he advanced claims premised upon the higher dollar_figure per share offer received from cms generation for indeck’s outstanding shares on date which had not been presented to the arbitrator indeck for its part maintained its position that the amount it owed mr polsky for his shares depended upon their net_book_value as provided in the shareholders’ agreement since no bona_fide offers for indeck’s shares had been received within the requisite period provided in the agreement thus during the more than 3-year period that indeck claims interest was accruing on a dollar_figure indebtedness due_date the parties were in fact vigorously disputing the scontinued modified id pincite - - obligation both as to amount and due_date during this period the only significance of the date due_date rather than eg date date or some other date and the dollar_figure amount rather than some other figure rested in an arbitration award that had been vacated before confirmation consequently during the period from date through date in which indeck contends sec_163 interest accrued indeck’s obligation to mr polsky was neither fixed in amount nor legally enforceable as such it was not indebtedness giving rise to interest under sec_163 see midkiff v commissioner 96_tc_724 jordan v commissioner t c pincite jordan v commissioner supra is instructive on this point in that case the taxpayer participated in the sale of stock to investors who subsequently sued him alleging securities law violations in connection with the sale of the stock in response to the lawsuits the taxpayer offered to rescind the sale by repurchasing the stock for its original purchase_price plus interest at the rate of percent per annum from the date of the original sale until the repurchase the stock was repurchased by the taxpayer pursuant to the rescission offer and the taxpayer claimed an interest_deduction under sec_163 a for the amounts denominated a sec_5 percent interest under the terms of the offer we sustained the commissioner’s disallowance of - the deduction on the grounds that no indebtedness for purposes of sec_163 existed concluding instead that the percent interest was merely part of the purchase_price of the stock as with the taxpayer in jordan indeck’s payment of an amount denominated as interest to settle a dispute even where stated as a percentage per annum of a designated amount does not entitle it to an interest_deduction where indebtedness did not exist indeck’s obligation to mr polsky with respect to the purchase of his shares did not become fixed in amount or enforceable until the parties reached an agreement on date pursuant to which mr polsky would transfer his shares and indeck would become obligated to make payment on or before date as a consequence indeck had no indebtedness to mr polsky prior to date ’ and no interest for purposes of sec_163 could have accrued prior to that date indeck cites 83_f3d_649 4th cir revg on other grounds kingstowne v commissioner tcmemo_1994_630 and 74_tc_1377 revd on other grounds 670_f2d_785 8th cir in support the evidence persuades us that indeck incurred an existing legally enforceable obligation to pay mr polsky a designated sum on date--the date on which the parties reached an oral agreement to settle and described that agreement on the record to the judge presiding in the lake county lawsuit who dismissed the case on that basis indeck’s obligation however was to pay mr polsky a designated sum on or before date - - of its position however those cases are distinguishable ina key respect in both there was agreement between the purported debtor and creditor as to the amount of the obligation and its due_date as of the time the purported interest began to accrue here the amount of indeck’s obligation and its due_date were disputed during the period that the bulk of the claimed interest purportedly accrued in halle the court_of_appeals for the fourth circuit reversing our opinion in kingstowne held that an agreement for the purchase of stock at a specified price and settlement_date created indebtedness on the part of the purchaser such that the purchaser’s payments to defer settlement beyond the agreed-upon settlement_date constituted interest for purposes of sec_163 rather than additional purchase_price indeck likens the disputed dollar_figure portion of the settlement payment here to the payments made by the purchaser in halle to defer the settlement_date of the stock purchase--that is as a payment for the forbearance of money owed but a critical distinction exists because 83_f3d_649 4th cir revg on other grounds kingstowne v commissioner tcmemo_1994_630 is fully distinguishable from the facts of this case and is not inconsistent with our holding herein that indeck has not established indebtedness for purposes of sec_163 we have no occasion to reconsider our holding in kingstowne that the purchase agreement at issue in that case created merely an option to purchase rather than an indebtedness see 54_tc_742 affd 445_f2d_985 10th cir -- - in halle the mutual agreement of the purchaser and seller covering a purchase_price and settlement_date as well as the additional compensation due the seller if the settlement_date were deferred persuaded the court that the parties had contractually established an indebtedness with respect to the obligation found there to be indebtedness there was agreement between the purchaser and seller covering the amount of the obligation as of its due_date as well as agreement covering the due_date itself indeck can meet neither of those conditions with respect to the obligation it claims is indebtedness prior to the settlement agreement the amount and timing of any obligation indeck owed mr polsky for his shares depended upon the terms of the shareholders’ agreement the interpretation of which was disputed by the parties the only adjudication of those terms by an arbitrator had been vacated before ripening into an enforceable judgment the contractual arrangement between indeck and mr polsky that might have passed muster as indebtedness under the standard employed in halle was the settlement agreement as it fixed the amount of indeck’s obligation and its due_date but under the settlement agreement indeck was not required to make payment before date there was no forbearance of money by mr polsky until that date and thus no interest for purposes of sec_163 -- - similarly in dunlap v commissioner supra we found indebtedness for purposes of sec_163 notwithstanding the fact that the obligation on which the purported interest accrued remained subject_to a condition_precedent namely federal reserve board approval of the underlying transaction during a substantial portion of the period in which the claimed interest accrued the condition_precedent was outside the control of the taxpayer claiming the interest_deduction but in dunlap the purported debtor and creditor had agreed on the amount of the obligation and the date on which the obligation would become due in advance of the commencement of interest as we explained in distinguishing dunlap ina later case the amount of the indebtedness upon which interest accrued in dunlap was fixed as of the date that the interest began to accrue midkiff v commissioner t c pincite in the instant case the amount indeck owed mr polsky for his shares was not fixed until more than years after the date date on which indeck asserts interest began to accrue in relying on dunlap and emphasizing that it had an unconditional obligation under the shareholders’ agreement to purchase mr polsky’s shares indeck may be suggesting that it is entitled to an interest_deduction under the principles of dunlap because its obligation to pay dollar_figure to mr polsky for the shares was only subject_to contingencies outside its control -- - eg an adjudication determining that the powerlink offer was bona_fide in other words indeck may be suggesting that the shareholders’ agreement imposed upon it an obligation to purchase the shares at a price prescribed in the agreement subject only to the contingency that ascertainment of the price required a final_determination of whether a bona_fide offer had been made thus the argument apparently goes indeck’s unconditional obligation to purchase gualifies as indebtedness for purposes of sec_163 such an argument must fail while indeck may have had an unconditional obligation under the shareholders’ agreement to purchase mr polsky’s shares upon the termination of his employment the terms of that obligation were too indefinite as to amount and timing to constitute indebtedness as noted the amount and timing of the obligation deemed indebtedness in dunlap were fixed indeck’s obligation was not fixed in amount and timing until the parties reached an agreement to settle cf 308_us_488 although an indebtedness is an obligation an obligation is not necessarily an ‘indebtedness’ within the meaning of the predecessor of sec_163 moreover unlike the case in dunlap the amounts paid_by indeck were not paid because contingencies outside indeck’s control resolved in a manner that fixed the obligation the purported interest payment here was paid because --- - indeck and mr polsky reached an agreement over it a contingency well within indeck’s control indeck instead could have opted not to settle and taken its chances with a decision in the lake county lawsuit judicial estoppel indeck also argues that the polskys are precluded under the doctrine_of judicial estoppel from maintaining in this proceeding that the settlement payment did not contain interest because mr polsky took an inconsistent_position in the lake county lawsuit when his counsel represented to that court that the settlement payment included dollar_figure in interest judicial estoppel has been applied in this court to prevent a party from maintaining a position that is inconsistent with a prior position advanced and accepted in this or another court see eg 100_tc_17 there are differences among the courts of appeals regarding the contours of judicial estoppel compare 911_f2d_1214 6th cir settlements do not give rise to judicial estoppel unless court in prior proceeding had duty to ensure fairness of settlement with 985_f2d_360 7th cir settlement gives rise to judicial estoppel if party prevailed on basis of prior inconsistent contention for purposes of the instant cases we shall apply judicial estoppel as that doctrine has been - - delineated by the court_of_appeals for the seventh circuit where appeal in these cases would ordinarily lie see 54_tc_742 affd 445_f2d_985 10th cir as espoused by the court_of_appeals for the seventh circuit judicial estoppel is applied only where the prior position is clearly inconsistent and the party to be estopped convinced the court to accept its position in the earlier litigation 892_f2d_637 7th cir in the view of the court_of_appeals for the seventh circuit the requisite acceptance by the court may occur where there has been either a judgment or a settlement in the earlier litigation kale v obuchowski supra pincite the court_of_appeals for the seventh circuit has summarized the doctrine as follows the doctrine_of judicial estoppel requires that the party sought to be estopped have obtained a favorable judgment or settlement kale v obuchowski x on the basis of a legal or factual contention that he wants to repudiate in the current litigation x kk 138_f3d_1219 7th cir judicial estoppel rests with the court’s discretion and is applied with caution to avoid impinging on the truthseeking function of the court’ 969_f2d_260 7th cir quoting teledyne indus inc v nlrb supra pincite see also 105_tc_436 -- - in the circumstances of this case we conclude that judicial estoppel should not be applied first indeck has not shown a clear inconsistency between the positions taken by mr polsky in the lake county lawsuit and in the instant proceedings in the motion to enforce settlement in the lake county lawsuit mr polsky’s counsel took the position that under state law indeck had a contractual obligation arising out of the settlement to pay interest of dollar_figure whether that amount constituted interest for federal_income_tax purposes deductible under sec_163 was not a necessary implication of mr polsky’s position in the motion to enforce settlement in the lake county lawsuit the item’s treatment for federal_income_tax purposes was simply not at issue in the state court proceedings to accept or to enforce the settlement cf 134_f3d_1211 4th cir for purposes of judicial estoppel party’s position in state court proceedings that assessment was a fee under state law not inconsistent with claim that it was a tax under federal_law in later proceedings 886_fsupp_150 d me for purposes of judicial estoppel party’s position with state regulators that distribution of stock was exchange not inconsistent with position for federal_income_tax purposes that distribution was dividend second indeck has not shown that the court in the lake county lawsuit accepted a position of mr polsky’s that is - - inconsistent with his position herein to do so indeck would have to show as enunciated by the court_of_appeals for the seventh circuit that mr polsky obtained a favorable settlement on the basis of a legal or factual contention that he wants to repudiate in these proceedings mcnamara v city of chicago supra pincite the court_of_appeals for the seventh circuit adopted the position that judicial estoppel may arise from a mere settlement rather than a judicial decision in kale v obuchowski supra in that case the party estopped had denied in state court divorce proceedings that he held any interest_in_real_property other than the marital home and had obtained a favorable property settlement on that basis as part of the proceedings when the party subsequently sought to enforce an alleged interest in an industrial park in bankruptcy proceedings the court_of_appeals affirmed the bankruptcy court’s ruling that the party was judicially estopped from asserting any interest in the industrial park no comparable advantage was secured_by any contention of mr polsky’s in connection with the settlement of the lake county lawsuit in those proceedings mr polsky did not obtain a favorable settlement by prevailing in a contention that for federal_income_tax purposes he was entitled to treat dollar_figure of the settlement payment as capital_gain proceeds and dollar_figure -- - as ordinary interest_income while indeck was entitled to deduct the latter as interest pursuant to sec_163 the federal_income_tax treatment of the settlement payment to either party was not argued by mr polsky nothing in the record suggests that the federal_income_tax treatment was material or even considered in the court’s decision to approve or enforce the settlement see unum corp v united_states supra judicial estoppel does not preclude assertion of position on federal_income_tax treatment in subsequent proceeding where such treatment not material to decision in earlier state proceedings mr polsky’s assertion in the lake county lawsuit that the agreed upon settlement payment included interest did not secure for him any advantage in that proceeding at most the lake county circuit_court accepted a formula for arriving at a payment to be made by indeck for mr polsky’s shares without regard to the federal_income_tax implications for either party we conclude that indeck has not shown a clear inconsistency in mr polsky’s positions in the lake county lawsuit and herein or that mr polsky secured a favorable settlement on the basis of a contention that dollar_figure of the settlement payment was interest we accordingly reject the application of judicial estoppel in these cases indeck also argues for the first time in its reply brief that the doctrine_of equitable_estoppel should be applied continued conclusion based on the foregoing we sustain respondent’s determination disallowing a dollar_figure interest_deduction claimed by indeck on its return for the taxable_year ended in and do not sustain respondent’s determination recharacterizing as interest_income dollar_figure of dollar_figure reported by the polskys on their return as long-term_capital_gain sec_6662 accuracy-related_penalty respondent determined sec_6662 accuracy-related_penalties against all petitioners for their taxable years ended scontinued to preclude the polskys from maintaining that the entire settlement payment consisted of purchase_price for mr polsky’s shares we do not consider this issue as it has not been properly raised in these cases issues raised for the first time in posttrial briefs are not considered where there is surprise and prejudice to the opposing party 84_tc_191 affd 796_f2d_116 5th cir where as here the issue is raised for the first time ina reply brief the prejudice is manifest neither the polskys nor respondent had any opportunity to respond to indeck’s attempt to raise equitable_estoppel even if this issue had been properly raised we would reject indeck’s argument indeck claims equitable_estoppel should apply here because mr polsky’s attorneys represented to indeck’s attorneys that the changes sought by mr polsky in the language of the settlement agreement whereby the three components of the settlement payment were re-labeled purchase_price were non- substantive suffice it to say that if mr polsky’s attorneys in fact characterized the language changes as alleged their statements concerned matters of opinion or law not fact cf 110_tc_321 party seeking equitable_estoppel must show inter alia that it relied on a misrepresentation of fact as opposed to an opinion or statement of law - -- in on brief respondent now concedes the penalty with respect to the polskys but argues that indeck is liable for an accuracy-related_penalty due to an underpayment attributable to a substantial_understatement of tax or to negligence or disregard of rules or regulations sec_6662 imposes a penalty equal to percent of the portion of an underpayment_of_tax that is attributable to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax see sec_6662 and b and in the case of a corporation a substantial_understatement_of_income_tax exists if the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 an understatement is defined as the excess of tax regquired to be shown on the return over the amount of tax imposed which is shown on the return less any rebate sec_6662 a the amount of the understatement is reduced however to the extent it is attributable to the tax treatment of any item for which there is or was substantial_authority for the treatment and an authority for this purpose includes a court case sec_1 d income_tax regs indeck marshaled a number of cases to support its treatment of the disputed portion of the settlement payment while we have -- - concluded that those cases are distinguishable we are satisfied that they constitute substantial_authority for indeck’s treatment accordingly to the extent indeck’s understatement_of_tax is attributable to its deduction of dollar_figure of the settlement payment it is reduced pursuant to sec_6662 d b see sec_1_6662-4 income_tax regs respondent asserts in the alternative that indeck is liable for a sec_6662 penalty because the underpayment arising from indeck’s disallowed interest_deduction is attributable to negligence or disregard of rules or regulations see sec_6662 b in this context negligence includes a failure to make a reasonable attempt to comply with the provisions of the internal revenue laws or to exercise ordinary and reasonable care in the preparation of a tax_return and disregard is characterized as any careless reckless or intentional disregard sec_6662 sec_1_6662-3 and income_tax regs a position with respect to an item is attributable to negligence if it lacks a reasonable basis sec_1_6662-3 income_tax regs respondent’s regulations applicable to indeck’s return for the taxable_year ended in do not provide a definition of reasonable basis but provide that it is a standard that 1s significantly higher than the not frivolous standard applicable under sec_6694 and defined in sec_1 - - c income_tax regs ’ sec_1_6662-7t d temporary income_tax regs fed reg date because indeck had substantial_authority for its treatment of dollar_figure as deductible_interest we are satisfied that it also hada reasonable basis under the applicable regulations and therefore was not negligent nor did it carelessly recklessly or intentionally disregard any rule_or_regulation accordingly we do not sustain respondent’s determination of the accuracy-related_penalty based on negligence or disregard of rules of regulations to reflect the foregoing decision will be entered under rule in docket no decision will be entered for petitioners in docket no for indeck’s taxable_year ended in a definition of reasonable basis was reserved in sec_1_6662-3 income_tax regs the definition was provided by subsequent amendment to sec_1_6662-3 income_tax regs applicable to returns filed on or after date sec_1_6662-2 income_tax regs
